Title: To George Washington from Tobias Lear, 21 September 1791
From: Lear, Tobias
To: Washington, George



Sir.
Philadelphia September 21st 1791

I had the honor of writing to you on the 18th; since which nothing has transpired among us worth relating. The arrival of a Vessel from Liverpool brings European Accounts down to the 28th of July. I have not learnt that she has brought any other intelligence than what is contained in the enclosed papers. An insurrection of the Negroes in Hispaniola seems to have put the inhabitants and property of that Island in a most alarming & distressed situation. Report says 4000 whites have been killed there; but as no such account appears in the papers with the general statement of the situation of things, I presume it must be only a report.
In looking over the debates of the Senate of this State on Monday, on the subject of erecting a House for the President &ca I observed Mr Smilie asserted that Mr Morris received a rent of 700£ per Annum for this house—and no contradiction was made to the assertion, altho he was answered by Mr Powel who must have known that the rent was fixed at 500£—In order to place this matter upon indubitable ground, as well as to ascertain the day when the rent becomes due, and to whom it must be paid, I wrote a letter to Mr Fisher, a copy of which I have now the honor to enclose. I did not think it best to notice, in this letter, the observation respecting 700£, lest it should afford ground to Mr Fisher to beleive that I had misunderstood him respecting the rent, or that I had forgotten the sum which he had mentioned to me.
Yesterday about noon Mr Powel called upon me, accompanied by the Mayor of the City; and after requesting that he & Mr Barclay might have some private conversation with me, he told me in a very formal manner, that he had several interrogatories to put to me, which he requested I would answer—After assuring him that I would if they were such as I could answer with

propriety—he observed, that a Gentleman of the house of Representatives of this State had informed him that I had, in a conversation with another member of that house, mentioned “that you was well satisfied with the accommodations of your present residence, and that you was very sorry to find the matter of building a house for the President of the United States, seemed to have been taken up on the ground of your not being satisfied with the house which you now occupy—and further, that if a house was built you should not think of removing into it”—and wished to know if I had communicated things of this nature to any person. I informed him I had—and, more over, that I was very glad of the present opportunity of repeating the same to him; which I did, in the same or nearly the same words of the enclosed copy of a letter to him. Mr Powel turned to the Mayor, & observed that this was precisely the same which they had heard as coming from one of the members of the Assembly; to which the Mayor assented. Then addressing himself to me, said he had no doubt of Mr Gallatin’s veracity in relating the conversation; but as it had passed through others before it reached him (Mr P.) he was apprehensive there might have been some mistake in the matter, & had therefore called upon me to be satisfied, which he now was, that I had communicated these sentiments to Mr Gallatin. Altho Mr P. would not venture to say that these were not your sentiments; yet he seemed to intimate that I might have mistaken your meaning—as I might have heard it in a transient way—or something to that effect—I was then under the necessity of saying, that you had made the observations to me, and in so direct a manner that I could not mistake them. He took his leave with the Mayor; but did not appear well pleased. Reflecting on the subject, & the manner in which Mr Powel appeared to receive the information, I thought it would be best (in order to prevent any mis-apprehension or misconstruction of what I had related to him) to communicate the same in writing⟨;⟩ which I did in the afternoon, by a letter, a copy of which I do myself the honor to enclose.
I have not yet received an Answer from Mr Fisher on the points mentioned in the letter to him. He sent a verbal reply, that the corporation would meet in a few days when the matter should be brought before them.
Mrs Lear unites with me in sentiments of the highest respect

for yourself & Mrs Washington—love to the children—and best wishes to all the family. I have the honor to be, with the greatest respect & most sincere Attachment Sir, Your obliged & obedt Servt

Tobias Lear.

